DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20, 22-25, 27-30, 34-41, 43-44 are allowed.
Regarding claim 20, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the substrate of the semiconductor chip and the metallic carrier of the component have a higher yield stress than the buffer layer, the substrate being a growth substrate on which the semiconductor body is epitaxially grown or the substrate comprising a metallic through contact and a base body made of a semiconductor material or an electrically insulating material and the through contact extending throughout the base body, and
wherein the buffer layer is structured such that it has an opening extending along a vertical direction into the buffer layer or throughout the buffer layer into the base body and is arranged laterally to the mounting surface or 
wherein the buffer layer has a vertical layer thickness between 250 nm and 10 µm inclusive and the base body or the entire metallic carrier has a vertical layer thickness of at least 50 µm”.

Regarding claim 38, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the buffer layer is structured such that it has an opening which extends along a vertical direction into the buffer layer or throughout the buffer layer into the base body and is arranged laterally to the mounting surface”.
Regarding claim 41, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the buffer layer is structured such that it has an opening , the opening being a trench or of a frame which partially or completely surrounds the mounting surface laterally so that the mounting surface is formed as a local vertical elevation on a main surface of the metallic carrier and is bounded in lateral directions by the openings”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RATISHA MEHTA/Primary Examiner, Art Unit 2895